Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 04/06/2021. Applicant’s argument, filed on 04/06/2021 has been entered and carefully considered. Claims 1, 3-20 are pending.

The application filed on 11/05/2020 is a CON of PCT/IB2019/054610 filed on 06/04/2019. Claimed foreign priority to PCTCN2018089918 filed on 06/05/2018. The certified copy of priority has been filed on 11/25/2020.

Response to Arguments

Applicant’s arguments in the 04/06/2021 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 7-10 argues “the height (H) and the width (W) of the current visual media block are integers, and wherein the first dimension and the second dimension have two cases: (i) the first dimension is H/4 x W, and the second dimension is H/2 x W/2, or (ii) the first dimension is H x W/4, and the second dimension is H/2 x W/2”. While the applicant’s argument points are understood, the examiner respectfully disagrees it is because Huang in view of Park further in view of Lee teaches (MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, also, Lee teaches, Fig. 12, 1st and 2nd example, so, it is obvious to the ordinary skill in the art to divide the bock into the first dimension is H/4 x W, and the second dimension is H/2 x W/2).
Therefore, the rejection is maintained.

	
Examiner’s Note

Claims 1, 3-17 refer to "A method of coding”, Claim 18 refers to "An apparatus for coding”, Claim 19 refers to "A non-transitory computer-readable storage medium”, Claim 20 refers to "A non-transitory computer-readable storage medium”. Claims 18-20 are similarly rejected in light of rejection of claims 1, 3-17, any obvious combination of the rejection of claims 1, 3-17, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20190273923 A1), hereinafter Huang, in view of Park et al. (US 20180139453 A1), hereinafter Park, further in view of Lee (US 20190313129 A1).
	
	Regarding claim 1, Huang discloses a method of processing visual media data, comprising (Abstract): applying, during a conversion between a current visual media block of a visual media and a bitstream (Fig. 10, [0031]), an extended quad tree (EQT) (Fig. 3A, [0006]-[0007]); and performing, based on the sub-blocks and the EQT partitioning process, the conversion ([0008]-[0012], Fig. 9). 
	Huang discloses all the elements of claim 1 but Huang does not appear to explicitly disclose in the cited section splits the current visual media block into exactly four sub-blocks.
	However, Park from the same or similar endeavor teaches splits the current visual media block into exactly four sub-blocks; based on the four sub-blocks and the EQT partitioning process; a first sub-block and a second sub-block have a first dimension; and a third sub-block and a fourth sub-block have a second dimension (Fig. 8-9, [0008]-[0012]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang to incorporate the teachings of Park to efficiently process video signal (Park, [0003]). Similar reasoning of modification can be applied/extended to the other related claims.
	Huang in view of Park discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section based on the four sub-blocks and the EQT partitioning process; a first sub-block and a second sub-block have a first dimension; and a third sub-block and a fourth sub-block have a second dimension; wherein the height (H) and the width (W) of the current visual media block are integers, and wherein the first dimension and the second dimension have two cases: (i) the first dimension is H/4 x W, and the second dimension is H/2 x W/2, or (ii) the first dimension is H x W/4, and the second dimension is H/2 x W/2.
	However, Lee from the same or similar endeavor teaches based on the four sub-blocks and the EQT partitioning process; a first sub-block and a second sub-block have a first dimension; and a third sub-block and a fourth sub-block have a second dimension; wherein a height (H) and a width (W) of the current visual media block are integers, and wherein the first dimension and the second dimension have two cases: (i) the first dimension is H/4 x W, and the second dimension is H/2 x W/2, or (ii) the first dimension is H x W/4, and the second dimension is H/2 x W/2 (Fig. 11-12, [0148]-[0151], it is obvious to the ordinary skill in the art. e.g., Yuan et al., "Quadtree Based Nonsquare Block Structure for Inter Frame Coding in High Efficiency Video Coding," in IEEE Transactions on Circuits and Systems for Video Technology, vol. 22, no. 12, pp. 1707-1719, Dec. 2012, Fig. 3, Fig. 9-10, also, Kawamur et al., "Asymmetric partitioning with non-power-of-two transform for intra coding," 2012 Picture Coding Symposium, Krakow, 2012, pp. 429-432, Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Park to incorporate the teachings of Lee to efficiently splitting target block (Lee, [0005]). Similar reasoning of modification can be applied/extended to the other related claims.

	Regarding claim 2, (Canceled).  

	Regarding claim 3, Huang in view of Park further in view of Lee discloses the method of claim 1, wherein the bitstream (Huang, [0006]-[0007], Park, [0173], Lee, [0189]-[0191], [0217], it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 4, Huang in view of Park further in view of Lee discloses the method of claim 3, wherein the bitstream (Huang, [0006]-[0007], Park, [0173], Lee, [0189]-[0191], [0217], it is obvious to the ordinary skill in the art and a design choice, e.g., Wang et al., "Local-constrained quadtree plus binary tree block partition structure for enhanced video coding," 2016 Visual Communications and Image Processing (VCIP), Chengdu, 2016, pp. 1-4, Fig. 1).  

	Regarding claim 5, Huang in view of Park further in view of Lee discloses the method of claim 1, wherein the EQT partitioning process is an independent partition pattern to a quad tree (QT) partitioning (Huang, [0006]-[0007], Park, [0173], Lee, [0189]-[0191], [0217], it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 6, Huang in view of Park further in view of Lee discloses the method of claim 1, wherein the bitstream (Huang, Fig. 3B, [0006]-[0007], Park, [0173], Lee, Fig. 9-12, [0189]-[0191], [0217], it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 7, Huang in view of Park further in view of Lee discloses the method of claim 1, (Huang, [0006]-[0007], Park, [0173], Lee, Fig. 9-12, [0189]-[0191], [0217], it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 8, Huang in view of Park further in view of Lee discloses the method of claim 1, (Huang, [0006]-[0007], Park, [0173], Lee, Fig. 9-12, [0189]-[0191], [0217], it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 9, Huang in view of Park further in view of Lee discloses the method of claim 1, further comprising: 23Docket No. 130408-8507.US00 applying, to at least one of the four sub-blocks, at least one of a binary tree (BT) partitioning process, a ternary tree (TT) partitioning process, a quad tree (QT) partitioning process or the EQT partitioning process; wherein the BT partitioning process splits the at least one of the four sub-blocks into two equally sized sub-blocks, wherein the QT partitioning process splits the at least one of the four sub-blocks into four equally sized sub-blocks, and wherein the TT partitioning process splits the at least one of the four sub-blocks into three sub-blocks (Huang, [0006]-[0007], Park, [0173], Lee, Fig. 9-12, [0189]-[0191], [0217], it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 10, Huang in view of Park further in view of Lee discloses the method of claim 1, further comprising: determining a usage of the EQT partitioning process for the current visual media block; wherein the current visual media block including a luma component and at least one chroma component, and wherein the usage of the EQT partitioning process for the current visual media block is enabled for the luma component and disabled for the chroma component (Huang, [0005], [0060], Park, [0173], Lee, [0043], it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 11, Huang in view of Park further in view of Lee discloses the method of claim 10, wherein a transform matrix for a selected size of each of the four sub-blocks due to the EQT partitioning process of the current visual media block is available (Huang, [0004]-[0006], Park, [0044], Lee, [0044], it is obvious to the ordinary skill in the art, it is not possible to create the bitstream without the available transform matrix).  

	Regarding claim 12, Huang in view of Park further in view of Lee discloses the method of claim 1, further comprising: recursively applying the EQT partitioning process to at least one of the four sub-blocks to generate more leaf nodes (Huang, [0006]-[0007], [0054], Park, [0010]-[0011], Lee, Fig. 9-12, [0137]-[0139], [0189]-[0191], [0217], it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 13, Huang in view of Park further in view of Lee discloses the method of claim 1, wherein each of the four sub-blocks is a leaf node (Huang, [0006]-[0007], [0054], Park, [0010]-[0011], Lee, Fig. 9-12, [0137]-[0139], [0189]-[0191], [0217], it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 14, Huang in view of Park further in view of Lee discloses the method of claim 1, wherein the current visual media block comprises a video block (Huang, [0037], Park, [0008], Lee, [0011]-[0017], it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 15, Huang in view of Park further in view of Lee discloses the method of claim 1, wherein the current visual media block comprises a single image block (Huang, [0037], Park, [0008], Lee, [0011]-[0017], it is obvious to the ordinary skill in the art, video will have an image block).  

	Regarding claim 16, Huang in view of Park further in view of Lee discloses the method of claim 1, wherein the conversion comprises decoding the current visual media block from the bitstream (Huang, [0037], Park, [0008], Lee, [0011]-[0017], it is obvious to the ordinary skill in the art, video is decoded from the bitstream).  

	Regarding claim 17, Huang in view of Park further in view of Lee discloses the method of claim 1, wherein the conversion comprises encoding the current visual media block into the bitstream (Huang, [0037], Park, [0008], Lee, [0011]-[0017], it is obvious to the ordinary skill in the art, video is encoded to bitstream).

Regarding claim 18-20, See Examiner’s Note.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Mohammad J Rahman/Primary Examiner, Art Unit 2487